Appeal by the defendant from an order of the Supreme Court, Kings County (Guzman, J.), dated March 12, 2010, which denied his motion for resentencing pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in or near school grounds, which sentence was originally imposed, upon his plea of guilty, on May 23, 2000.
Ordered that the appeal is dismissed.
Inasmuch as the defendant’s sentence has expired (see Executive Law § 259-j), the defendant’s appeal is academic (see People v Hernandez, 166 AD2d 609, 610 [1990]). Prudenti, P.J., Dillon, Balkin and Sgroi, JJ., concur.